Citation Nr: 1201972	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-37 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran presented testimony relevant to this appeal before the undersigned Veterans Law Judge at a Board hearing held at the Seattle RO.  A transcript of the hearing is associated with the claims file.  

Although the Veteran had also previously requested to be afforded with a hearing before a Decision Review Officer (DRO) at the RO, he did not appear for his hearing scheduled in April 2011 and did not request its postponement.  Therefore, his request for a DRO hearing is considered withdrawn.

Further, up to this point, the RO has adjudicated the issues of entitlement to service connection for PTSD and entitlement to service connection for anxiety and depression.  Those were the claims specifically filed by the Veteran on the June 2007 VA Form 21-526.  However, during the course of this claim/appeal, the U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board will more broadly consider the Veteran's service connection claim involving depression and anxiety as one for an acquired psychiatric disorder other than PTSD, to include anxiety and depression.  The issue has been recharacterized as stated on the first page of this decision.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Review of the evidentiary record reveals that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims for reasons explained below.   

In the present case, the Veteran contends that he has an acquired psychiatric disorder as a result of an event that occurred during his military service.  Specifically, he relates that he witnessed a fellow soldier, Corporal M., accidentally kill himself by a self-inflicted gunshot wound to the head while playing with his gun on guard duty.  The Veteran reports that he witnessed the fatal shooting while stationed at Camp Pendleton and assigned to the 1st Battalion, 9th Marines.   

In particular regard to the Veteran's claim for PTSD, the Board initially notes that VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD, during the course of this appeal.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  However, the Veteran's only claimed stressor event, witnessing a fellow soldier accidentally kill himself, does not allege fear of hostile military or terrorist activity.  Thus, the amended PTSD regulation does not apply.  

Additionally, it is noted that the Veteran does not allege that his claimed in-service stressor event is related to combat service, and the record does not show that he is in receipt of any military citation indicative of combat service.  Thus, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) is also inapplicable.   

Therefore, in order for service connection to be awarded for PTSD, the record must show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R.
§ 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor. 

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, such as in this case, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In the present case, review of the Veteran's DD Form 214 reveals that he served as a mortar man in the Marine Corps from May 1979 to June 1983.  His last duty assignment and major command is listed as the Weapons Company, 1st Battalion, 9th Marines, 1st Marine Division at Camp Pendleton, California.

The Board also notes that the Veteran was admitted to a substance abuse treatment program in May 2007 and, at that time, he told a VA addictions therapist that he witnessed a fellow marine accidentally shoot himself in the head when he had arrived to relieve him from guard duty.  See the SATP admission evaluation note dated May 10, 2007.  VA treatment records show that the Veteran has consistently reported the witnessing of a fellow soldier's accidental fatal gunshot wound as his stressor event while seeking psychiatric treatment.  He is also shown to have been diagnosed with PTSD, depression not otherwise specified (NOS), anxiety disorder NOS, alcohol and cocaine dependence, and dysthymia by mental health professionals.    

At the Board hearing, the Veteran reported that he did not know the soldier who was killed personally but later discovered after his death that he had a reputation for frequently playing with his gun.  He also stated that the soldier was in a different company but was assigned to the 1st Battalion, 9th Marines.  See hearing transcript, page 7.  He further stated that the incident occurred in 1982 or 1983, probably in early spring.  See hearing transcript, page 8.   

In its development of the Veteran's claim, the RO secured a chronology for the First Battalion, Ninth Marines Command for the period from January 1982 to June 1982.  Upon review, the Board notes that the command chronology makes no mention of the incident described by the Veteran.  However, the Board recognizes that the chronology provides no information referable to any casualties, or lack thereof, for the unit during the period.  It is possible that such a casualty as described by the Veteran might not be reported in significant events for the Battalion. 

Therefore, in consideration of the foregoing, the Board finds that a remand is necessary to research the names of any casualties of the unit from 1982 to 1983 and whether Corporal M., the soldier identified by the Veteran, is among them.  
    
Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment records pertaining to psychiatric treatment the Veteran has received from April 2008 to the present at the Seattle VA Medical Center.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.156(e), if appropriate.  

2.  Summarize the Veteran's account of the claimed in-service stressor event to which he attributes his current psychiatric disorder and submit to the U.S. Army and Joint Services Records Research Center (JSRRC). 

Specifically ask the JSRRC to obtain any available casualty data for the 1st Battalion, 9th Marines Command, particularly while the Veteran was stationed at Camp Pendleton, during the period from January 1982 to June 1983 and to determine if the individual identified by the Veteran, Corporal M. is listed as a casualty.  Also, to the extent possible, determine whether the soldier died under the circumstances described by the Veteran.  If sufficient information is not available to either confirm the Veteran's report or to determine that the report is inaccurate, so state for the record.  

If unable to comply with the Board's request due to the date range provided for the search, narrow the search to April and May of 1982 and April and May of 1983.  If still unable to comply with the Board's request, please so state for the record and explain why this is so.  

3.   If, and only if, the reported stressor has been verified, schedule the Veteran for an appropriate VA examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior psychiatric examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be considered in evaluation of a diagnosis or an assessment of etiology as related to service.

The examiner should identify all current psychiatric disorders.         

 For each psychiatric disorder regarding which the examiner finds a current diagnosis, he/she should answer the following:  Is it at least as likely as not  that the disorder developed in service, or is otherwise causally or etiologically related to service, to include any event or incident therein; or, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?   In providing the opinions, the examiner should include discussion of the Veteran's account of having witnessed a fellow soldier accidentally inflict a fatal gunshot wound to the head.    

If a current diagnosis of PTSD is found based on examination of the Veteran and review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's claimed stressor event of witnessing a soldier accidentally kill himself due to self-inflicted gunshot wound is sufficient to support a PTSD diagnosis.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, readjudicate the Veteran's claims.  Should the benefit sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Thereafter, return the case to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

